PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/298,749
Filing Date: 11 Mar 2019
Appellant(s): MIZUNO, Kota



__________________
Mario Constantino
For Appellant


EXAMINER’S ANSWER







This is in response to the appeal brief filed 9/8/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/8/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant’s arguments pertaining to the 35 U.S.C. §102(a)(1)/(a)(2) rejection of claims 1, 2, 5, 6, over Miyazaki et al. (US 6,249,098) have been fully considered, however, they are not deemed to be persuasive for at least the following reasons addressed below.

Appellant submits:
A1. Miyazaki et al. does not calculate the wiper motor speed and compare that speed to a threshold speed to determine whether to perform dynamic braking.
A2. Miyazaki does not compare the rotation speed of the wiper to a fixed threshold value.
B. 	The combination of Miyazaki and Amagasa does not teach the claim limitation of claims 3 and 4 of “halts PI control during application of the braking current, and resumes PI control when the application of the braking current has ended”.
C. 	Regarding claim 9. The combination of Miyazaki and Amagasa does not teach the claim limitations “halts PI control during application of the braking current, and resumes PI control when the application of the braking current has ended”.


In response to appellant’s arguments Examiner asserts:
	A1. Appellant argues that Miyazaki does not disclose to “calculate the wiper motor speed and compare that speed to a threshold speed to determine whether to perform dynamic braking.
	Appellant argues that because Miyazaki uses a pulse counter to determine the position and subsequently the speed, that this pulse count is not the rotation speed and the device from Miyazaki is not using the rotation speed to compare against a speed threshold. 
	However, Examiner respectfully disagrees with this assertion because in Col. 8:16-62, Miyazaki discloses how “Specifically, until the lower pre-reversing position is detected, that is, until the crank arm moves from the point E to the point C, the rotation speed of the wiper motor 5 is controlled to a target rotation speed. At this moment, the output of the position detection sensor 18 changes from (110) to (010). When the wiper blade 1 arrives at the lower pre-reversing position (crank arm is at the point C), the output of the position detection sensor 18 changes from (010) to (011). The deceleration control for the lower reversing point is effected in response to this change. That is, the rotation speed of the wiper motor 5 is decelerated based on the pulse count value produced when the crank arm 6 moves from the point C to the point B. The rotation speed of the wiper motor 5 becomes 0 at the point B where the pulse count value reaches the target number of pulses, and the rotation of the wiper motor 5 is reversed.”.  
This explicitly teaches how the pulse counter is used to detect the wiper blade rotation, and thus the speed, which is a change in position, or rotation, over time.  Miyazaki also teaches how the pulse counter is used to get the rotation speed of the wiper and it is controlled to match the target rotation speed and how deceleration control or dynamic braking is used to control the target speed and braking of the wiper motor.  
	Appellant further argues that due to Fig. 6, step 107, that when the predetermined number is reached, the flowchart proceeds to step 110 and the motor is reversed without dynamic braking. 

	A2. Appellant argues that Miyazaki does not compare the rotation speed of the wiper to a fixed threshold value.  Examiner disagrees with this argument because the rotation speed of the wiper is calculated from the pulse count, and the pulse count is compared against a threshold pulse count value, this is taught in Col. 6:65-Col. 7:12.  The device from Miyazaki determines wetting conditions and vehicle speed and sets the number of pulses.   As such, the number of pulses, while it may be changed by the user, is fixed for each cycle.  Also taught in Col. 7:13-39.  As such, the pulse number is fixed for each loop to perform dynamic braking and speed control.   

B. Appellant argues that the combination of Miyazaki and Amagasa does not teach the claim limitation of claims 3 and 4 of “halts PI control during application of the braking current, and resumes PI control when the application of the braking current has ended”.  However, Amagasa teaches in ¶0060-¶0061 how PI feedback control is utilized when breaking and reversing the blades.  Specifically “When the blade 2a does not reach the deceleration start position X in step S20, the processing flow proceeds to steps S14 to S17, where the feedback control is continued. On the other hand, when the blade 2a reaches the deceleration start position X in step S20, the processing flow proceeds to step S21, where an FF control output D.sub.ff is calculated.”.  As such, this PI control from Amagasa 

C. Appellant argues that the combination of Miyazaki and Amagasa does not teach the claim limitation of claim 9  “halts PI control during application of the braking current, and resumes PI control when the application of the braking current has ended”.  However, Amagasa teaches in ¶0060-¶0061 how PI feedback control is utilized when breaking and reversing the blades.  Specifically “When the blade 2a does not reach the deceleration start position X in step S20, the processing flow proceeds to steps S14 to S17, where the feedback control is continued. On the other hand, when the blade 2a reaches the deceleration start position X in step S20, the processing flow proceeds to step S21, where an FF control output D.sub.ff is calculated.”.  As such, this PI control from Amagasa can be utilized on the invention from Miyazaki during braking, which is taught by Amagasa in the above paragraphs.  As such, Examiner believes the combination of Miyazaki and Amagasa to be proper.


Respectfully submitted,
/Charles S Laughlin/Examiner, Art Unit 2846                                                                                                                                                                                                        

Conferees:

/EDUARDO COLON SANTANA/Supervisory Patent Examiner, Art Unit 2846                                                                                                                                                                                                        
/HELAL A ALGAHAIM/RQAS, OPQA                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.